Citation Nr: 0946820	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cold injuries to 
the feet.

2.  Entitlement to service connection for cold injuries to 
the hands.

3.  Entitlement to service connection for hypertension, 
myocardial infarction, coronary artery disease status post 
stent placement and angioplasty.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for peripheral vascular 
disease with claudication.

6.  Entitlement to service connection for hallux 
valgus/bunion on the left.

7.  Entitlement to service connection for hallux 
valgus/bunion on the right.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for cold injuries to 
the feet and hands, for hypertension, myocardial infarction, 
coronary artery disease status post stent placement and 
angioplasty, for tension headaches, for peripheral vascular 
disease with claudication, for hallux valgus/bunion on the 
left and on the right and for PTSD.
 .  
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates that the 
Veteran's cold injuries to the feet manifested in service.

2.  Competent medical evidence demonstrates that the 
Veteran's cold injuries to the hands manifested in service.

3.  There is no competent medical evidence showing that 
hypertension, myocardial infarction, coronary artery disease 
status post stent placement and angioplasty are related to 
service.

4.  There is no competent medical evidence showing that 
tension headaches are related to service.

5.  There is no competent medical evidence showing that 
peripheral vascular disease with claudication is related to 
service.

6.  There is no competent medical evidence showing that 
hallux valgus/bunion on the left are related to service.

7.  There is no competent medical evidence showing that 
hallux valgus/bunion on the right are related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
cold injuries to the feet were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
cold injuries to the hands were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Hypertension, myocardial infarction, coronary artery 
disease status post stent placement and angioplasty were not 
incurred in, or aggravated by, active military service, nor 
may they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).   

4.  Tension headaches were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).   

5.  Peripheral vascular disease with claudication was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   

6.  Hallux valgus/bunion on the left was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   

7.  Hallux valgus/bunion on the right was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim for entitlement to service 
connection for cold injuries to the hands and feet, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In terms of the Veteran's claims for entitlement to service 
connection for hypertension, myocardial infarction, coronary 
artery disease status post stent placement and angioplasty, 
for tension headaches, for peripheral vascular disease with 
claudication and for hallux valgus/bunion on the left and on 
the right, the duty to notify was satisfied by way of a 
letters sent to the appellant in November 2004, January 2005 
and February 2005 that fully addressed all notice elements 
and were sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in March 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims addressed in this decision that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - cold injuries to the feet and hands

The Veteran contends that he was exposed to cold while 
serving in the winter in Korea, and that he had severe 
frostbite.  In his substantive appeal, he indicated that his 
time in Korea was his only cold exposure.

Service treatment records do not show any treatment for or 
diagnosis of cold injuries to the Veteran's hands or feet.  
His separation examination report reflects normal feet and 
upper extremities.  

At his March 2005 VA examination, the Veteran reported that 
around 1970, while in Korea, he was exposed to extremely cold 
temperatures as part of his duty during the winter and his 
hands and feet became painful and swollen.  He indicated that 
he had an evaluation at that time and that the condition 
improved temporarily but that he was left with an aching 
sensation in his hands, especially whenever he was in cold 
weather.  He was, in general, able to function with his hands 
and feet but when he was in a cold environment, he noticed 
some numbness sensation in his fingers and toes in both feet, 
but with no specific restrictions as to activities.  Upon 
examination, the Veteran's feet had an absence of hair, and 
his hands and feet were cold to palpation.  The rest of the 
peripheral pulses appeared satisfactory and his hands 
appeared to be in satisfactory condition.  The examiner 
diagnosed cold injury to the hands and feet.  

Based upon the evidence of record and resolving any doubt in 
favor of the Veteran, the Board finds that service connection 
is warranted for the Veteran's cold injuries of his hands and 
feet.  While the Veteran's service treatment records do not 
show any evidence of cold injuries to his hands and feet, as 
noted above, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Veteran has indicated that his only cold exposure was while 
he was on active duty in Korea.  According to his personnel 
and service treatment records, the Veteran served for several 
months in Korea during the wintertime.  The VA examiner 
diagnosed cold injuries to the hands and feet.  Although it 
does not appear that the Veteran has received ongoing 
treatment for his cold injuries, he has reported at his March 
2005 examination that he has had ongoing symptoms of numbness 
in his hands and feet.  Based upon these facts, the Board 
finds that the benefit of doubt should be resolved in the 
Veteran's favor, and that service connection for cold 
injuries to his hands and feet is granted.  

Service connection - hypertension, myocardial infarction, 
coronary artery disease status post stent placement and 
angioplasty

The Veteran contends that he has hypertension and coronary 
problems which began during his time on active duty and that 
he should therefore be service-connected for these 
conditions.  

The Veteran's service treatment records do not show any 
treatment for hypertension or a coronary condition.  His 
separation examination shows a normal heart examination.  

A July 1987 private medical record shows that the Veteran was 
noted to have borderline blood pressure.  A November 1988 
private medical record reflects that the Veteran was seen for 
borderline blood pressure evaluation.  He was seen again in 
September 1990 because he had an elevated blood pressure 
reading at his place of employment.  His blood pressure was 
normal at that time.  An April 1992 private medical record 
shows that the Veteran had hypertension.  His chest was clear 
and he had no cardiomegaly or murmur.  Private medical 
records show ongoing treatment for hypertension.  In March 
1999, the Veteran was seen by a private physician for chest 
pain and was referred to a cardiologist.  Private medical 
records reflect that he underwent his first angioplasty with 
stenting in May 1999.  He was seen in the emergency room in 
July 1999 for severe chest pain which was not relieved by 
nitroglycerin and was taken to surgery where catheterization 
with angioplasty and stenting was done.  The Veteran was 
diagnosed with coronary artery disease.  A November 2001 
private medical record shows that the Veteran was diagnosed 
with arteriosclerotic heart disease.  

A July 2003 private medical record shows that the Veteran 
underwent a left heart catheterization, selective coronary 
angioplasty and left ventriculography and PTCA and stent 
placement in the right coronary artery.  An August 2003 
private medical record shows that the Veteran had a known 
history of coronary artery disease, and was seen for 
continued shortness of breath with indigestion-like chest 
pain without radiation.  His diagnosis was noncardiac chest 
pain and nonobstructive atherosclerotic heart disease, 
coronary artery disease, status post percutaneous 
transluminal coronary angioplasty and stent procedure of left 
anterior descending in July 1999 and status post percutaneous 
transluminal coronary angioplasty and stent procedure of left 
anterior descending and right coronary artery in May 1999, 
hypertension, peripheral vascular disease and hyperlipidemia.  
He underwent a left heart catheterization, selective coronary 
angioplasty and left ventriculogram via the right femoral 
approach.  An October 2003 private medical record shows that 
the Veteran was being treated for coronary artery disease.  

In November 2003, a private physician noted that a review of 
the Veteran's records revealed elevation of his blood 
pressure in 1988, and that he was not started on blood 
pressure medication until 1992.  

A March 2005 VA examination report shows that the Veteran 
indicated that his blood pressure was found to be elevated 
and that he was given medication while in the service.  He 
also contended that he was seen in 1972 again with elevated 
blood pressure and that he was placed on medication that he 
still took at the time of the examination.  In terms of the 
Veteran's chest pain, he reported that around the year 1999 
he developed chest pain requiring hospitalization.  At that 
time he was diagnosed as having a myocardial infarction and 
that an angioplasty was performed and a stent placed.  In 
2003, the Veteran again was hospitalized with symptoms of a 
heart attack and underwent another angioplasty with stent 
placement.  He stated that, since that time, he had been 
hospitalized at least another four times for evaluation of 
his coronary artery disease and had required replacement of 
repair of his stents. At the time of the examination, he was 
doing well with no symptoms.  He had no dyspnea and no 
swelling in the lower extremities.  The examiner diagnosed 
hypertension and coronary artery disease, status post 
myocardial infarction and angioplasty.  The examiner noted 
that the Veteran had at least two myocardial infarctions from 
the history in the past with several angioplasties and stent 
placement.  The examiner opined that he was limited to 2-3 
metabolic equivalents (METs) as to his exertion activity.

As noted above, service connection requires medical evidence 
of a current disability as established by a medical 
diagnosis, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Boyer.  In this case, there is 
no evidence of hypertension or cardiac problems while the 
Veteran was in service.  The Veteran has indicated that he 
was evaluated while he was in the service of for borderline 
blood pressure; however, his service treatment records do not 
reflect such treatment.  His separation examination report 
did not show diagnosis of or treatment for hypertension.  
Even if the Veteran's service treatment records reflected 
that he was seen for elevated blood pressure, there is no 
evidence that he was diagnosed with hypertension until many 
years after service, in 1992.  In terms of his cardiac 
conditions, the medical evidence of record does not show any 
complaints of chest pain until 1999, which coincides with 
what he reported to the March 2005 VA examiner.  While it is 
clear that the Veteran's ongoing hypertension and cardiac 
conditions which have necessitated a number of procedures for 
treatment, there is simply no evidence that these conditions 
began during or are related to service.  As such, service 
connection cannot be granted.  Boyer, 38 C.F.R. § 3.303.

Cardiovascular disease, including hypertension is a disorder 
for which presumptive service connection is available.  
However, as there is no evidence in the claims file that the 
Veteran's cardiovascular disease manifested to a compensable 
degree within one year of his discharge, service connection 
on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

Service connection - tension headaches

Service treatment records do not show any treatment for or 
diagnosis of a headache disorder, and his separation 
examination report reflected a normal neurological 
examination and no head injuries or headaches. 

The first post-service indication of headaches is a private 
medical record showing treatment in September 1973 for a 
headache and sore throat.  The Veteran was diagnosed with 
pharyngitis.  In November 1988, the Veteran was seen for a 
blood pressure check since he had an occipital headache for 
four days.  He was diagnosed with a muscle tension headache.  
In March 1992, the Veteran was seen for right sided head and 
neck pains for the previous three days and was diagnosed with 
probably muscle tension headaches, sinusitis and bronchitis.  
He was seen again in April 1992 for headaches.  An August 
1997 private medical record shows that the Veteran was seen 
for a severe headache all weekend, and was diagnosed with 
uncontrolled hypertension.  

At his March 2005 VA examination, the Veteran indicated that 
he started noticing the presence of headaches in 1970.  He 
had an evaluation with his doctors and no specific findings 
were described.  He Veteran continued to have some headaches 
since then, although they decreased in frequency.  At the 
time of the examination, the Veteran had headaches on average 
twice a week, lasting for about one day; however, there was 
no vomiting, double vision or increased sensitivity to light.  
The examiner diagnosed tension headaches.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's tension 
headaches.  While the Veteran has indicated that he began 
having headaches while in the service, there is no evidence 
showing this was the case; the Veteran's service treatment 
records are void of any indications of headaches and his 
separation examination report does not reflect any diagnosis 
of a headache disorder.  Even if the Veteran's records 
reflected treatment for headaches while in service, he was 
seen once in 1973 for a headache associated with pharyngitis 
and not again until November 1988 when a diagnosis of a 
muscle tension headache was made.  The Board notes that 
evidence of a prolonged period 
without medical complaint can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  While the March 2005 VA examination report 
shows that the Veteran has been found to have tension 
headaches which occur on a weekly basis, there is no evidence 
to support the contention that these headaches began during 
or are related to active duty.  As such, service connection 
cannot be granted.  Boyer, supra.  

Service connection - peripheral vascular disease with 
claudication

Service treatment records do not show any treatment for or 
diagnosis of peripheral vascular disease or a leg disorder.  
His separation examination report shows normal lower 
extremities.  

A June 1999 private medical record shows that the Veteran 
complained of severe leg pain after walking only a short 
distance.  He was diagnosed with hypertension and 
claudication.  Subsequent Doppler studies of the lower 
extremities showed decreased blood flow, so he was referred 
to a vascular surgeon.  An April 2000 private medical record 
shows that the Veteran had nocturnal leg cramps.  November 
2001 private medical records show that the Veteran was still 
having leg cramping if he tried to walk for an extended time 
period.  He was diagnosed with peripherovascular disease.  
Private medical records show ongoing treatment for the 
Veteran's peripherovascular disease with claudication.  In 
March 2004, the Veteran underwent left femoropopliteal bypass 
grafting for limiting left calf claudication.  He also had 
right superficial femoral artery occlusion and limiting calf 
claudication and single vessel runoff below the popliteal 
artery bilaterally to the foot.  

At his March 2005 VA examination, the Veteran indicated that, 
around 1985, he began noticing aching in both lower 
extremities, especially his legs, after walking.  The 
condition became worse with time and in 1999 he had further 
evaluations and had arteriograms for his lower extremities 
and was told he had significant peripheral vascular disease.  
At the end of March 2004, after his condition became worse, 
the Veteran underwent surgical repair with an artery 
replacement on his left thigh area.  At the time of the 
examination, the Veteran still had symptoms, especially in 
his right lower extremity.  The Veteran had not had any 
surgery on his right leg.  The diagnosis was peripheral 
vascular disease.  

The Board finds that the record of evidence does not support 
service connection for the Veteran's peripherovascular 
disease with claudication.  There is no evidence that the 
Veteran had any leg problems while in the service.  In fact, 
he reported to the March 2005 VA examiner that he did not 
have any leg discomfort until 1985, 15 years after his 
release from service.  None of the examiners who treated the 
Veteran for his peripherovascular disease have linked it to 
his time on active duty.  Without any evidence of incurrence 
during service or a nexus between his current disorder and 
his time on active duty, service connection cannot be 
granted.  Boyer, supra.

Service connection - hallux valgus/bunion on the left and on 
the right 

Service treatment records do not show any treatment for or 
complaints of foot trouble while in the service.  The 
Veteran's separation examination report shows that he had 
normal feet.

A February 2000 private medical record shows that the Veteran 
was seen for complaints of foot pain in the medial aspect of 
both great toes, as well as a similar sore spot on the ball 
of the left foot.  He reported that this had been a problem 
for quite some time.  He was diagnosed with bunions of both 
great toes.  

An October 2002 private medical record shows that the Veteran 
was seen with painful calluses on the interphalangeal joint 
(IPJ) great toes bilaterally as well as the fifth metatarsal 
head of the right foot.  He was assessed with hallux luminous 
secondary to hallux valgus, and Taylor's bunion on the right 
foot.  

At his March 2005 VA examination, the Veteran indicated that, 
around 1969, after performing exercises on active duty, he 
started noticing some aching sensation in both of his great 
toes.  He had evaluation at the time with no specific 
treatment.  The condition became worse and in 1972, the 
Veteran indicated that he was diagnosed with bunions.  At the 
time of the examination, his aching sensation was present 
mainly with activities such as walking which was limited due 
to other circumstances.  The Veteran also developed callous 
formations in his great toe distally and laterally and he had 
to trim these areas frequently because of pain.  Upon 
examination, there was the presence of mild hallux valgus in 
both feet with callus formation present distally on the 
lateral aspect of both great toes, which was somewhat tender 
to palpation but with no sign of inflammation.  The diagnosis 
was mild hallux valgus with callous formation.

The Board finds that the evidence of record does not support 
service connection for the Veteran's hallux valgus/bunion on 
the left and right.  The evidence of record does not show a 
diagnosis of any foot disorders while in service.  While the 
Veteran has indicated that he had aching in his feet while in 
service, there is no evidence that he was treated for any 
foot disorder while in service.  He has also reported that he 
was diagnosed with bunions in 1972; while the record does not 
reflect this assertion, the Board notes that, even if he were 
diagnosed with bunions at that time, there is no evidence 
that bunions began during service and presumptive service 
connection does not apply to bunions.  38 C.F.R. § 3.307, 
3.309.  The first post-service evidence of a foot condition 
is a February 2000 private medical record showing that the 
Veteran was seen for complaints of foot pain and was 
diagnosed with bunions of both great toes.  At his March 2005 
VA examination, the Veteran was diagnosed with mild hallux 
valgus with callous formation.  None of the examiners linked 
the Veteran's foot conditions with his time on active duty.  
As there is no evidence of incurrence of a bilateral foot 
condition in service and no nexus opinion linking his current 
foot condition to his time in service, service connection is 
not warranted.  Boyer.

As noted, the Veteran has contended he has hypertension, 
myocardial infarction, coronary artery disease status post 
stent placement and angioplasty, tension headaches, 
peripheral vascular disease with claudication and hallux 
valgus/bunion on the left and on the right which are due to 
service.  However, the Veteran, as a layperson, is not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for cold injuries to the feet is granted.

Service connection for cold injuries to the hands is granted.

Service connection for hypertension, myocardial infarction, 
coronary artery disease status post stent placement and 
angioplasty is denied.

Service connection for tension headaches is denied.

Service connection for peripheral vascular disease with 
claudication is denied.

Service connection for hallux valgus/bunion on the left is 
denied.

Service connection for hallux valgus/bunion on the right is 
denied.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  On remand, the AOJ must provide such 
notice.

The Veteran has been diagnosed as having PTSD based on his 
self-reported stressors.  Because the Veteran did not engage 
in combat with the enemy, his lay testimony or statements 
alone are not enough to establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain service records or 
other credible evidence, which corroborates the stressor(s).  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Board notes that the record includes a Formal Finding of 
a lack of information required to corroborate stressors 
associated with a claim for service connection for PTSD.  
However, the Board finds that, on the contrary, the Veteran 
has submitted enough information which, when viewed in 
conjunction with his entire record, warrants a request to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for further development. 

The Veteran has contended, on a number of occasions, that, 
while he was serving in Korea in 1970, he was stationed with 
the Alpha Company, 1st and 9th 2nd Division which was stationed 
in the Demilitarized Zone.  He reported that he was 
responsible for service and use of 81 millimeter mortars.  
During this time, he witnessed a fellow soldier blown up by a 
Claymore mine.  While he could not recall the name of the 
soldier, he indicated that the incident happened right after 
the monsoon rains.  The record contains a March 2005 VA 
examination diagnosed in the Veteran with PTSD linked to the 
in-service stressor he described.  

The Veteran's personnel records confirm that he was stationed 
in Korea in 1970, and that he was a rifleman.  They also 
confirm that he was assigned to CoA1stBn9thInfDiv2dInfDiv - 
USARPAC in January 1970.  The Board finds that this 
information warrants a request to the JSRCC in order to 
attempt to corroborate the Veteran's claimed in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the Veteran's alleged 
in-service stressor.  The AOJ must 
provide the JSRRC with copies of any of 
the Veteran's service personnel records 
showing service dates, duties, units of 
assignment and stressor statements.

3.  After items 1 and 2 are completed, 
the AOJ should prepare a report detailing 
the nature of any in-service stressors 
that were established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file. 

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for PTSD.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


